BUTTLER, J.,
concurring.
Although I agree generally with the majority’s disposition of the case, its discussion of the review of the decision of the Director of the Department of Insurance and Finance with respect to claimant’s eligibility for vocational assistance is confusing. It is apparent that the language from Lasley v. Ontario Rendering, 114 Or App 543, 836 P2d 184 (1992), that is quoted by, and relied on, by both the majority and the dissent, is ambiguous. Rather than attempt to explain my understanding of that language, I will simply state that I believe that the Board in this case was correct.
*135The essence of the Board’s decision is that the referee’s function at the hearing to which claimant was entitled is to make a record. On the basis of that record, the referee determines whether the Director’s order involved an abuse of discretion, assuming that his order was based on the record made by the referee. The referee does not determine how the evidence preponderates or whether there is substantial evidence to support the Director’s order. The Board then reviews the same record and makes the same determination. In this case, the Board held that it can reasonably be concluded from the record made at the hearing that claimant left work because of a noncompensable psychological condition. Accordingly, it reversed the referee and affirmed the Director’s order. The Board was correct with respect to both the function of the referee and of the Board.
Concededly, the statutory process dictated by ORS 656.283(2) is peculiar and, perhaps, unfair to claimants. However, that is a question for the legislature to resolve.
Warren, Rossman and Edmonds, JJ., join in this concurring opinion.